PD-1501-15                                                 PD-1501-15
                                                                       COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
November 20, 2015                                                    Transmitted 11/19/2015 2:34:44 PM
                                                                      Accepted 11/20/2015 11:31:01 AM
                                                                                        ABEL ACOSTA
                           CAUSE NO. 12-13-00394-CR                                             CLERK

 RAY HAWKINS, JR.,                        §          IN THE COURT OF APPEALS
     Appellant                            §
 VS.                                      §          IN TYLER, TEXAS
                                          §
 THE STATE OF TEXAS,                      §          12TH JUDICIAL DISTRICT
      Appellee

              MOTION FOR EXTENSION OF TIME TO FILE
         APPELLANT'S PETITION FOR DISCRETIONARY REVIEW

 TO THE HONORABLE JUDGES OF SAID COURT:

        COMES NOW, RAY HAWKINS JR., Appellant, and files this Motion for

 Extension of Time to File Appellant's Petition For Discretionary Review, pursuant to

 Rules 10.5(b) and 68.2(c), Texas Rules of Appellate Procedure. In support of this

 Motion, Appellant would show the following:

                                          I.

        The Twelfth Court of Appeals issued its Opinion in this case on October 21,

 2015. No motion for rehearing was filed. Appellant’s Petition for Discretionary

 Review is due to be filed by November 20, 2015. This is Appellant’s first request for

 an extension of time. Appellant requests an extension of forty-five (45) days to file

 the petition.

                                          II.

        In the past thirty (30) days, counsel was engaged in the following matters,

 which preclude completion of Appellant’s Petition for Discretionary Review:
A. On October 23, 2015, Counsel for Appellant appeared for a hearing on an Art.

     11.07 post-conviction writ of habeas corpus in the case styled Ex Parte

     Cleveland Erric Jetson; Cause No. 1201724-A, pending in the 180th District

     Court of Harris County, Texas.

B.   On October 27, 2015, Counsel for Appellant appeared for docket call in the

     case styled The State of Texas v. Lisa Perry; Cause No. 1448959, pending in

     the 209th District court of Harris County, Texas.

C.   On October 28, 2015, Counsel for Appellant appeared for docket call in the

     case styled The State of Texas v. Brittany Fields; Cause No. 2050500, pending

     in the County Criminal Court at Law No. 15 of Harris County, Texas.

D. On November 2, 2015 Counsel for Appellant appeared for a pre-trial

     conference and motions hearing in the case styled The State of Texas v. Mike

     Florez; Cause No. 1986009, pending in the County Criminal Court at Law

     No. 10 of Harris County, Texas.

E.   On November 3, 2015 Counsel for Appellant appeared for docket call in the

     case styled State of Texas v. Qiao Dai; Cause No. 15-CCR-179998, pending in

     the County Court at Law No. 2 of Fort Bend County, Texas.

F.   On November 5, 2015 Counsel for Appellant appeared for a motion hearing in

     the case styled State of Texas v. Whitney Miniex; Cause No. 2034415, pending

     in the County Criminal Court at Law No. 6 of Harris County, Texas.
 G. On November 10, 2015, Counsel for Appellant appeared for docket call in the

      case styled The State of Texas v. Katwalla Clay, Cause No. 2051580, pending

      in the County Criminal Court at Law No. 13 of Harris County, Texas.

 H. On November 12, 2015, Counsel for Appellant appeared for docket call in the

      case styled The State of Texas v. Karmaneisha Jackson, Cause No. 1984477,

      pending in the County Criminal Court at Law No. 14 of Harris County, Texas.

 I.   On November 18, 2015, Counsel for Appellant traveled to Beaumont, Texas to

      conference with an incarcerated client in the case styled In the Matter of the

      Parole of Dane Clark Torres; TDCJ No. 1211067.

 J.   On November 19, 2015, Counsel for Appellant appeared for docket call in the

      case styled The State of Texas v. Ronnie Ware, Cause No. 1479224, pending in

      the 184th District Court of Harris County, Texas.

 K. Counsel for Appellant is preparing for a hearing, set November 23, 2015, in an

      Art. 11.07 post-conviction writ hearing in the case styled Ex Parte Larry

      Mendoza, Cause Nos. 1059050-A and 1059051-A, pending in the 177th

      District Court of Harris County, Texas.

                                        IV.

      This request is not made for the purpose of delay, but rather this request is

made to allow counsel adequate time to prepare Appellant’s Petition for

Discretionary Review.     Appellant moves this Court for an order granting an
extension of forty-five (45) days, or until January 7, 2016, for Appellant to submit

the Petition for Discretionary Review in this case.

      WHEREFORE, PREMISES CONSIDERED, Appellant moves this Court

for an order granting an extension of forty-five (45) days, for Appellant to submit

the Petition for Discretionary Review in this case.

                                              Respectfully submitted,


                                              /s/ Steven J. Lieberman
                                              STEVEN J. LIEBERMAN
                                              TBA No. 12334020
                                              JPMorgan Chase Bank Building
                                              712 Main Street, Suite 2400
                                              Houston, Texas 77002
                                              Telephone: (713) 228-8500
                                              Facsimile: (713) 228-0034
                                              Email: slieber699@aol.com

                                              COUNSEL FOR APPELLANT,
                                              RAY HAWKINS JR.
                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and foregoing Motion

for Extension of Time to File Appellant's Petition For Discretionary Review was

served via e-mail delivery through eFile.TXCourts.gov to Nancy M. Nemer, Special

Prosecutor, Texas Attorney General’s Office, 300 W. 15th Street, Austin, Texas

78711 and Lisa McMinn, State Prosecuting Attorney, P.O. Box 13046, Austin, Texas

78711, on this the 19th day of November 2015.



                                             /s/ Steven J. Lieberman
                                             STEVEN J. LIEBERMAN




                      CERTIFICATE OF COMPLIANCE

      Pursuant to Rule 9 of the Texas Rules Appellate Procedure, the undersigned

counsel of record certifies that the Motion for Extension of Time contains 930 words.



                                             /s/ Steven J. Lieberman
                                             STEVEN J. LIEBERMAN